Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Rejection of 8/2/2021.

Continuation of 12:
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.

Applicant argues Li optimizes the ratio in order to adjust coating thicknesses of separate particles, i.e., not a connected network.  Applicant argues the present application forms a connected network between particles while Li just forms a coating (with varying thickness) on separate particles, particularly, not a network.  In response to applicant’s argument, the silica is a coating on the particles in both Li and the primary reference Zhao.  The primary reference Zhao teaches a connected network of silica-coated nanocrystalline materials.  As Li teaches the water to surfactant ratio is a result effective variable which provides adjustment of the thickness of the silica, one of ordinary skill in the art would have been motivated to optimize the ratio in the method of the primary reference to achieve a desirable thickness of the silica on the nanocrystalline materials in the connected network of the primary reference.

Applicant argues the dependent claims have the same deficiencies; however, this is not convincing as discussed above.
/TABATHA L PENNY/Primary Examiner, Art Unit 1712